DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 12-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman (US #2017/0193978).

Regarding Claim 1, Goldman discloses a method of controlling a wearable audio output device having active noise reduction (ANR) capabilities (Figs. 1-9), the method comprising:
detecting a speech signal from a user wearing the wearable audio output device (Goldman ¶0052 discloses when the headset is operated in the first noise cancelling mode, and the user of the headset is not in a call, the voice activity detection unit may , wherein the ANR is set to an initial level (Goldman ¶0011 discloses the headset being configured to operate in a first mode in which an electronic noise cancelling circuit is configured to receive ambient audio via at least a first of the one or more microphones to implement an active noise cancelling function and to provide a noise cancelling audio signal to the speaker. ¶0077 discloses switching element 17 is configured to switch the headset between operating in the first mode in which a noise cancelling signal 33 is provided to the speaker and the second mode in which a hear-through signal 34, i.e. ambient audio, is provided to the user. ¶0081, ¶0082: Fig. 5: blocks 55-57, Fig. 7: blocks 84-85, Fig. 8: blocks 91, 95; table 1; “voice activity detection unit”, “first mode”);
in response to detecting the speech signal, automatically setting the ANR to allow the user to hear sounds external to the wearable audio output device more audibly relative to the initial level and starting a timer (Goldman ¶0052 discloses when the headset is operated in the first noise cancelling mode, and the user of the headset is not in a call, the voice activity detection unit may detect that the user speaks. In such a scenario, the switching element is configured to switch the headset from operating in the first mode, the noise cancelling mode, and to operating in the second hear-through mode. ¶0077 discloses switching element 17 is configured to switch the headset between operating in the first mode in which a noise cancelling signal 33 is provided to the speaker and the second mode in which a hear-through signal 34, i.e. ambient audio, is provided to the user. ¶0082 discloses it is an advantage of the headset that the user while wearing the headset in the operational position, can start talking to e.g. a nearby person, whereupon the headset automatically switches to a hear-through mode, allowing the user to hear any responses or feedback in response turn to the talk of the user without having to ;
in response to detecting an additional speech signal from the user while the timer is running, extending or resetting the timer (Goldman ¶0083 discloses the hear-through mode can be maintained for a specific time after the headset has been switched to hear-through mode, additionally or alternatively, the specific time can be reset for each VAD signal indicating that the user is speaking, so that the headset is maintained in hear-through mode for a specific time following each detection of voice activity while the user is not in a call. The VAD can continuously check for voice activity, or the VAD can discretely check for voice activity. ¶0087 discloses when voice is detected, a timer T1 is activated, and the headset is operated in the second mode, see state 92, not in call talking, in which hear-through of ambient audio is provided to the speaker. Each time voice activity is detected, the timer T1 is re-started, see 93; Fig. 8: block 92, event 93: voice detected re-start timer); and
in response to the timer expiring, automatically setting to the ANR to the initial level (Goldman ¶0087 discloses if no voice activity is detected, the timer T1 will expire, and upon expiration of timer T1, the operation will revert to not in call mode, state 91; Fig. 8: blocks 91-92, T1 expired, blocks 94-95, T2 expired).

Claims 12 and 19 are rejected for the same reasons as set forth in Claim 1.

2, Goldman discloses the method of claim 1, wherein detecting the speech signal from the user wearing the wearable audio output device includes at least one of
detecting that a sound signal including speech is emanating from a general direction of the user's mouth (Goldman ¶0077 discloses the earphone comprises a voice activity detection unit 16 configured to indicate when a user speaks. The voice activity detection unit 16 typically receives input from a voice activity detection sensor, such as a microphone 14, a vibration sensor [not shown] or the like; Figs. 1-3, 6, 9),
detecting that the sound signal includes the speech using voice activity detection (VAD) (Goldman ¶0081 discloses if the user is speaking, it is determined using VAD),
detecting that the user's mouth is moving (Goldman ¶0039 discloses vibration sensor signals can be used by a variety of algorithms to determine presence of voice activity. ¶0041 discloses the voice activity detection unit can include a processor for receiving a transducer signal, such as a vibration sensor signal, the processor being configured to process and/or evaluate the transducer signal, such as the vibration sensor signal, to identify voice activity. The processor can be configured to provide the indication signal indicating that a user speaks; claim 10), or detecting an identity of the user based on the speech (Goldman ¶0039 discloses vibration sensor signals can be used by a variety of algorithms to determine presence of voice activity. ¶0077 discloses the earphone comprises a voice activity detection unit 16 configured to indicate when a user speaks. The voice activity detection unit 16 typically receives input from a voice activity detection sensor, such as a vibration sensor [not shown] or the like; claim 10).

Claims 13 is rejected for the same reasons as set forth in Claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US #2017/0193978) in view of Beasley (US #2006/0153394).

Regarding Claim 3, Goldman discloses the method of claim 1, but may not explicitly disclose wherein the speech signal does not include a wake-up word (WUW) configured to trigger a voice personal assistant (VPA).
However, Beasley teaches wherein the speech signal does not include a wake-up word (WUW) configured to trigger a voice personal assistant (VPA) (Beasley ¶0037 discloses audio bypass module can be accomplished, for example, by automated means such as, for example, voice or speech recognition, background audio level threshold detection or other techniques. ¶0061 discloses the user can program the device to enter the audio bypass mode when a particular word or phrase is spoken. For example, the headset can be programmed to respond to a phrase such as "Could you .
Goldman and Beasley are analogous art as they pertain to ANR headsets with audio pass-through. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANR headset (as taught by Goldman) to enter the audio bypass mode by listening to an audio phrase or when a background audio level is sensed that is louder or at a higher level than the ambient background noise, or a particular threshold is reached i.e. when the device senses that the user has spoken [at a level louder than the background noise], the device can automatically enter the audio bypass mode, and no wake-up word is required (as taught by Beasley, ¶0061) to overcome prior art disadvantages of experiencing difficulty participating in a conversion in the surrounding (Beasley, ¶0008).

Regarding Claim 4, Goldman discloses the method of claim 1, but may not explicitly disclose wherein the speech signal does not include voice commands for a voice personal assistant (VPA).
However, Beasley teaches wherein the speech signal does not include voice commands for a voice personal assistant (VPA) (Beasley ¶0037 discloses audio bypass .
Goldman and Beasley are analogous art as they pertain to ANR headsets with audio pass-through. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANR headset (as taught by Goldman) to enter the audio bypass mode by listening to an audio phrase or when a background audio level is sensed that is louder or at a higher level than the ambient background noise, or a particular threshold is reached i.e. when the device senses that the user has spoken [at a level louder than the background noise], the device can automatically enter the audio bypass mode, and no wake-up word is required (as taught by Beasley, ¶0061) to overcome prior art disadvantages of experiencing difficulty participating in a conversion in the surrounding (Beasley, ¶0008).

6, Goldman discloses the method of claim 1, but may not explicitly disclose wherein the speech signal does not include singing or humming while music is being streamed to the wearable audio output device.
However, Beasley teaches wherein the speech signal does not include singing or humming while music is being streamed to the wearable audio output device (Beasley ¶0037 discloses audio bypass module can be accomplished, for example, by automated means such as, for example, voice or speech recognition, background audio level threshold detection or other techniques. ¶0061 discloses the user can program the device to enter the audio bypass mode when a particular word or phrase is spoken. For example, the headset can be programmed to respond to a phrase such as "Could you repeat that?" Thereby enabling the audio bypass mode when the user asks another person to repeat what they have just said or when a background audio level is sensed that is louder or at a higher level than the ambient background noise, or a particular threshold is reached. Thus when the device senses that the user has spoken [at a level louder than the background noise], the device can automatically enter the audio bypass mode. The speech signal includes a specific command ["a particular word or phrase"]. It is therefore obvious that another specific command [wake up word or other commands for a VPA], or singing or humming, won't be detected as the speech signal by the VAD).
Goldman and Beasley are analogous art as they pertain to ANR headsets with audio pass-through. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANR headset (as taught by Goldman) to enter the audio bypass mode by listening to an audio phrase or when a background audio level is sensed that is louder or at a higher level than the ambient background noise, or a particular threshold is reached i.e. when .

Regarding Claim 7, Goldman discloses the method of claim 1, but may not explicitly disclose wherein automatically setting the ANR to allow the user to hear sounds external to the wearable audio output device more audibly relative to the initial level includes turning the ANR off.
However, Beasley teaches wherein automatically setting the ANR to allow the user to hear sounds external to the wearable audio output device more audibly relative to the initial level includes turning the ANR off (Beasley ¶0037 discloses when a background audio level is sensed that is louder or at a higher level than the ambient background noise, or a particular threshold is reached. Thus when the device senses that the user has spoken [at a level louder than the background noise], the device can automatically enter the audio bypass mode. ¶0039 discloses in an environment of a noise cancellation headset 100, it may be desirable to diminish or inhibit the noise cancellation functionality so that the background audio can be better heard by the user. ¶0047 discloses when the audio bypass mode is initiated, controller 704 attenuates or mutes audio signal 314 and allows the background noise signal to pass through noise cancellation portion 706. This can be accomplished by bypassing or inhibiting the noise cancellation circuitry, allowing the external signal transduced by microphone 312 to be passed to speakers 332. Alternatively, this can also be accomplished by allowing noise cancellation portion 706 to continue unaltered or unadjusted. This is true especially, for .
Goldman and Beasley are analogous art as they pertain to ANR headsets with audio pass-through. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANR headset (as taught by Goldman) to enter the audio bypass mode by listening to an audio phrase or when a background audio level is sensed that is louder or at a higher level than the ambient background noise, or a particular threshold is reached i.e. when the device senses that the user has spoken [at a level louder than the background noise], the device can automatically enter the audio bypass mode, and no wake-up word is required (as taught by Beasley, ¶0061) to overcome prior art disadvantages of experiencing difficulty participating in a conversion in the surrounding (Beasley, ¶0008).

Regarding Claim 8, Goldman discloses the method of claim 1,
wherein the timer is initially set to a predetermined duration (Goldman ¶0087 discloses if no voice activity is detected, the timer T1 will expire [i.e., in a predetermined duration], and upon expiration of timer T1, the operation will revert to not in call mode, state 91; Fig. 8: blocks 91-92, T1 expired, blocks 94-95, T2 expired).
Goldman may not explicitly disclose wherein the timer is initially set to a predetermined duration.
However, Beasley teaches wherein the timer is initially set to a predetermined duration (Beasley ¶0062 discloses timeout features can be provided to allow the device .
Goldman and Beasley are analogous art as they pertain to ANR headsets with audio pass-through. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANR headset (as taught by Goldman) to allow the device to automatically terminate the audio bypass mode upon the passage of a specified amount of time (as taught by Beasley, ¶0062) to overcome prior art disadvantages of experiencing difficulty participating in a conversion in the surrounding (Beasley, ¶0008).

Regarding Claim 9, Goldman discloses the method of claim 1,
wherein in response to detecting the additional speech signal from the user while the timer is running, the timer is extended by a predetermined duration (Goldman ¶0087 discloses when voice is detected, a timer T1 is activated, and the headset is operated in the second mode, see state 92, not in call talking, in which hear-through of ambient audio is provided to the speaker. Each time voice activity is detected, the timer T1 is re-started, see 93; Fig. 8: block 92, event 93: voice detected re-start timer).
Goldman may not explicitly disclose the timer is extended by a predetermined duration.
However, Beasley teaches the timer is extended by a predetermined duration (Beasley ¶0062 discloses timeout features can be provided to allow the device to automatically terminate the audio bypass mode upon the passage of a specified amount of time. This can be preprogrammed).
.

Regarding Claim 10, Goldman discloses the method of claim 1, but may not explicitly disclose wherein a duration of the timer is user-configurable.
However, Beasley teaches wherein a duration of the timer is user-configurable (Beasley ¶0062 discloses timeout features can be user selected and controlled to terminate the audio bypass mode upon the passage of a specified amount of time).
Goldman and Beasley are analogous art as they pertain to ANR headsets with audio pass-through. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANR headset (as taught by Goldman) to allow the user to terminate the audio bypass mode upon the passage of a specified amount of time (as taught by Beasley, ¶0062) to overcome prior art disadvantages of experiencing difficulty participating in a conversion in the surrounding (Beasley, ¶0008).

Claims 14-17 and 20 are rejected for the same reasons as set forth in Claims 3-4 and 6--10.

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US #2017/0193978) in view of Beasley (US #2006/0153394) further in view of Dolenc et al. (US #2017/0318374).

Regarding Claim 5, Goldman discloses the method of claim 1, but may not explicitly disclose wherein the speech signal does not include speech during a voice call unless the wearable audio output device is muted.
However, Beasley teaches wherein the speech signal does not include speech during a voice call unless the wearable audio output device is muted (Beasley ¶0033 discloses audio bypass module 306 can be implemented automatically [or by user selection] to engage or disengage the audio bypass feature. ¶0038 discloses with audio bypass mode initiated, the audio signal 314 can be either attenuated or muted such that the audio program content is either softened before it reaches speaker 332 or is prevented from actually reaching speaker 332 so that it is diminished or not heard by the user during audio bypass mode; Fig. 3).
Goldman and Beasley are analogous art as they pertain to ANR headsets with audio pass-through. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANR headset (as taught by Goldman) to attenuate or mute the audio program to engage or disengage the audio bypass feature either automatically or manually from transmitting surrounding conversations (as taught by Beasley, ¶0062) to overcome prior art disadvantages of experiencing difficulty participating in a conversion in the surrounding (Beasley, ¶0008).
 wherein the speech signal does not include speech during a voice call unless the wearable audio output device is muted.
However, Dolenc teaches wherein the speech signal does not include speech during a voice call unless the wearable audio output device is muted (Dolenc ¶0032 discloses the headset controller determines whether uplink audio has been muted [e.g. via interaction or command by the headset user], operation 304. If the uplink audio has not been muted, it indicates that the headset user wishes to speak with one or more of the other participants of the conference call. ¶0033 discloses however, if the uplink audio has been muted by the headset user, it indicates that the headset user wishes to speak with someone else who is not a participant in the call, i.e. with someone else who is likely at the vicinity of the headset user).
Goldman and Dolenc are analogous art as they pertain to ANR headsets with audio pass-through. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANR headset (as taught by Goldman) to allow the user to communicate with a person in the vicinity by muting the ANR headset (as taught by Dolenc, ¶0033) to allow a selectively automatic way to activate and deactivate audio modes in a headset without the headset earpiece(s) and/or the noise cancellation of the headset muffling or attenuating these voices (Dolenc, ¶0013).

Regarding Claim 11, Goldman discloses the method of claim 1, but may not explicitly disclose further comprising, in response to detecting the speech signal, at least one of i) automatically lowering a volume of audio or music playing on the wearable audio output device or ii) automatically pausing or stopping the audio or music playing on the wearable audio output device. 
However, Beasley teaches in response to detecting the speech signal, at least one of
i) automatically lowering a volume of audio or music playing on the wearable audio output device (Beasley ¶0038 discloses with audio bypass mode initiated, the audio signal 314 can be attenuated such that the audio program content is softened before it reaches speaker 332 so that it is diminished during audio bypass mode; Fig. 3).
Goldman and Beasley are analogous art as they pertain to ANR headsets with audio pass-through. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANR headset (as taught by Goldman) to attenuate or mute the audio program to engage or disengage the audio bypass feature either automatically or manually from transmitting surrounding conversations (as taught by Beasley, ¶0062) to overcome prior art disadvantages of experiencing difficulty participating in a conversion in the surrounding (Beasley, ¶0008).
Goldman in view of Beasley may not explicitly disclose ii) automatically pausing or stopping the audio or music playing on the wearable audio output device. 
However, Dolenc (Figs. 1-4) teaches in response to detecting the speech signal, at least one of
ii) automatically pausing or stopping the audio or music playing on the wearable audio output device (Dolenc ¶0024 discloses the controller 142 [Fig. 1] can be configured to pause the playback of the first audio signal while the voice pass-through module 141 is activated, in cases where the first audio signal is of a type that can be paused, such as a non-call audio signal, in order to improve the audibility of the second audio signal at . 
Goldman, Beasley and are analogous art as they pertain to ANR headsets with audio pass-through. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the ANR headset of Goldman in view of Beasley in light of the teachings of Dolenc to allow the user to communicate with a person in the vicinity by pausing the first audio signal such as a non-all audio signal (as taught by Dolenc, ¶0024) to allow a selectively automatic way to activate and deactivate audio modes in a headset (Dolenc, ¶0013).

Claim 18 is rejected for the same reasons as set forth in Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651